DETAILED ACTION
Status of the Claims
In the amendment filed on October 24, 2022, claims 1 and 7 are amended. Claims 1-7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2022 was filed after the mailing date of the Request for Continued Examination on November 23, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amended language is rejected in further view of new reference Gao et al US20130093238A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. US20050275379A1 in view of Gao et al US20130093238A1.
Regarding claim 1, Tsukamoto discloses a battery pack (13) includes a lithium ion - or secondary - battery (24) having three batteries connected in series to each other (FIG. 1, 2, 4-8; ¶11). There is a current path between the input voltage V+ and the battery cells (24) that charges the battery pack (13) (FIGS. 1, 2, 4-8). A charge control circuit includes a current detector (50) (FIGS. 5-6, 8) and a voltage detecting circuit (31A) for detecting the current and the voltage, respectively (FIG. 5). 
Tsukamoto discloses that the battery pack (13) includes a PMOS transistor (21) disposed in series on the charging path (FIG. 5; ¶45). This transistor is interpreted to be the first charging transistor.  
Tsukamoto discloses a second transistor – the NMOS transistor (37) that drives the PMOS transistor (21) (FIG. 5; ¶45).
Tsukamoto further discloses a charge control circuit that controls the charging operations (FIG. 5; ¶44). The controller adjusts the charging current based on the detected current and the voltage (¶48 – current detector detects a charge current, input voltage detecting circuit detects the input voltage and the drive circuit controls the ON resistance of the transistor in response to the input voltage). 
Tsukamoto discloses the amplifiers (35) and (51) that control the gate node of the NMOS transistor (37) and therefore controlling the ON resistance (¶44-48).
Tsukamoto discloses that the drive circuit (32A) controls the On resistance of the PMOS transistor (21) (¶48) and also controls the gate node of the NMOS transistor (37), therefore controlling its ON resistance.
Tsukamoto is silent as to the charging voltage detector detects the charging voltage applied downstream of the charging first transistor in the charging path and the charging voltage detector being upstream of the battery block. 
Gao teaches a power management apparatus for an electric vehicle (Gao; FIG. 3). The apparatus includes a battery (204), a sensing unit (302) that is configured to detect a battery voltage and a switch (Sc), which is a transistor (Gao; FIG. 3; ¶23-24). The sensing unit (302) is arranged upstream of the battery (204) and downstream of the transistor  (Sc).
It would be obvious to one of ordinary skill in the art to provide the voltage sensor between the battery and transistor, as taught by Gao, to Tsukamoto, in order to accurately determine a control signal to power the vehicle and prevent damage to the battery or the vehicle (Gao; ¶5-6 and 23).
Regarding claim 4, Tsukamoto discloses that the multiplication circuit (62) obtains a product of the charge current (IRS) and the potential difference between V+ and VB so as to calculate electric power consumed by the PMOS transistor (21) (¶52). As the electric power VC consumed by the PMOS transistor (21) increases, the output of the amplifier (64) drops, resulting in a rise in the gate voltage of the PMOS transistor (¶53).
Regarding claim 5, Tsukamoto discloses that the PMOS transistor (21) is in series with the second transistor. A NMOS transistor is a known semiconductor (FIG. 1).
Regarding claim 6, Tsukamoto discloses  a PMOS transistors (21) and NMOS transistors (37), which are known FET’s.
Regarding claim 7, Tsukamoto discloses a battery pack (13) includes a lithium ion - or secondary - battery (24) having three batteries connected in series to each other (FIG. 1, 2, 4-8; ¶11). There is a current path between the input voltage V+ and the battery cells (24) that charges the battery pack (13) (FIGS. 1, 2, 4-8). A charge control circuit includes a current detector (50) and a voltage detecting circuit (31A) for detecting the current and the voltage, respectively (FIG. 5). 
Tsukamoto discloses that the battery pack (13) includes a PMOS transistor (21) disposed in series on the charging path (FIG. 5; ¶45). This transistor is interpreted to be the first charging transistor.  
Tsukamoto discloses a second transistor – the NMOS transistor (37) that drives the PMOS transistor (21) (FIG. 5; ¶45).
Tsukamoto further discloses a charge control circuit that controls the charging operations (FIG. 5; ¶44). The controller adjusts the charging current based on the detected current and the voltage (¶48 – current detector detects a charge current, input voltage detecting circuit detects the input voltage and the drive circuit controls the ON resistance of the transistor in response to the input voltage). 
Tsukamoto discloses the amplifiers (35) and (51) that control the gate node of the NMOS transistor (37) and therefore controlling the ON resistance (¶44-48).
Tsukamoto discloses that the drive circuit (32A) controls the On resistance of the PMOS transistor (21) (¶48) and also controls the gate node of the NMOS transistor (37), therefore controlling its ON resistance. The input voltage detecting circuit (31A) detects the input voltage V+ and the drive circuit (32A) controls the PMOS transistor (21) in response to the detected input voltage (¶48).
Tsukamoto is silent as to the charging voltage detector detects the charging voltage applied downstream of the charging first transistor in the charging path and the charging voltage detector being upstream of the battery block.
Gao teaches a power management apparatus for an electric vehicle (Gao; FIG. 3). The apparatus includes a battery (204), a sensing unit (302) that is configured to detect a battery voltage and a switch (Sc), which is a transistor (Gao; FIG. 3; ¶23-24). The sensing unit (302) is arranged upstream of the battery (204) and downstream of the transistor  (Sc).
It would be obvious to one of ordinary skill in the art to provide the voltage sensor between the battery and transistor, as taught by Gao, to Tsukamoto, in order to accurately determine a control signal to power the vehicle and prevent damage to the battery or the vehicle (Gao; ¶5-6 and 23).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. US20050275379A1 in view of Gao et al US20130093238A1 and further in view of Ausserlechner et al. US20030223162A1.
Regarding claim 2, Tsukamoto is silent as to a low-pass circuit connected to a gate side of the charging second transistor.
Ausserlechner discloses resistors (R7, R8 and R9) forming a low-pass filter connected to transistors (JF2, JF3). In each case, the low-pass filter effectively prevents over coupling of instances of ripple that arises (Ausserlechner; FIG. 4; ¶55).
It is a known technique to provide a low-pass circuit to a transistor in order to reduce a ripple effect. Thus, it would be obvious to one of ordinary skill to provide the low-pass circuit of Ausserlechner to the transistor of Tsukamoto in order to reduce the noise received by the transistor allowing for more accurate switching.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. US20050275379A1 in view of Gao et al US20130093238A1 and further in view of Herzog US Pat. 2663800A.
Regarding claim 3, Tsukamoto is silent as to a resistor connected in parallel between a source and a drain of the charging second transistor; and a charging third transistor connected in series with the third resistor.
However, it is well known in the art to provide a relaxation circuit, that includes a transistor and a resistor arranged in series, in parallel with a control transistor. 
Herzog discloses a transistor relaxation oscillator-circuit (10) having a resistor (20) arranged in series with the transistor (10). Further, a control transistor (30) is arranged in parallel with the resistor (20) (Herzog; FIG. 1; Column 2, Lines 25-30 and Column 4, Lines 31-35).
It would be obvious to one of ordinary skill in the art to provide the transistor arrangement of Tsukamoto with the relaxation circuit of Herzog in order to correct current applied to the control transistor, thereby reducing fluctuations applied to the control transistor and improving the accuracy of the ON resistance switching of Tsukamoto (Herzog; Column 4, lines 16-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859